 

Consulting Services Agreement

 

This Consulting Services Agreement (the “Agreement”) is entered this 1st of
October 2016 between Cayden Capital LLC, located at 4829 NW 124th Way, Parkland,
FL 33076 (“Consultant”), and Cyclone Power Technologies, Inc., located at 601 NE
26th Ct., Pompano Beach, FL 33064 (“Company”).

 

WHEREAS, the Company requires the services of an expert to advise in Investment
Banking Services, and the Consultant has such experience and expertise;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements of the parties hereinafter set forth, the parties hereto hereby agree
as follows:

 

Engagement         1. Company hereby engages Consultant and Consultant hereby
accepts the engagement to become a business consultant to the Company and to
render such advice, consultation, information, make referrals and introductions
and services to the Directors and/or Officers of the Company regarding public
company financial and business matters, real estate expansion plans, and other
corporate strategic growth matters for the Company. It shall be expressly
understood that Consultant shall have no power to bind Company to any contract
or obligation or to transact any business in Company’s name or on behalf of
Company in any manner.       Term            2. The term (“Term”) of this
Agreement shall commence on the date hereof and continue for 12 months (12)
months. This Agreement may be terminated on 30 days notice by the Company, or
immediate by the Company in the case of a breach by the Consultant of this
Agreement. In the case of an early termination, the Company shall have no
further obligations to the Consultant as of the date of termination. This
Agreement shall be extended for six (6) months terms at the end of the initial
Term, unless either party gives notice within ten (10) days prior to the new
term of its desire to terminate this Agreement.       Compensation and Fees    
    3. Company agrees to pay and deliver to Consultant $10,000.00 (U.S. Dollars)
per month for its services during the Term hereof. Starting on October 1, 2016.
        4. In the event that the Company is unable to pay the Consultant its
$10,000.00 monthly fee, both the Company and Consultant agree that the debt will
be convertible into equity at a then agreed upon discount to its value at the
time the payment should have been made.         5. The Stock shall be restricted
bearing all appropriate legends. Shares shall not be considered earned until
delivered to the Consultant.

 

 1 

 

 

Representations, Warrants and Covenants         6. The Company represents,
warrants and covenants to the Consultant that Company has the full authority,
right, power and legal capacity to enter into this Agreement and to consummate
the transactions provided for herein.         7. In the performance of its
duties hereunder, the Consultant represents, warrants and covenants to the
Company that it shall comply with all laws, rules and regulation of the
Securities Exchange Commission, FINRA, any securities exchange that the
Company’s securities are then listed, the Federal Trade Commission and any and
all other regulatory bodies. Consultant hereby indemnifies and holds the
undersigned and the Company harmless for any breach of this paragraph including
a reasonable sum for attorney fees.         8. The Consultant further represents
that it and all individuals associated with it shall at all times conduct its
business in a legal manner subject to all state and federal securities laws.
This Agreement may be terminated immediately if this provision is breached or if
any facts become known to the Company, in the Company’s sole and absolute
discretion, that would lead it to believe otherwise, or that may do harm to the
image and reputation of the Company.       Exclusivity; Performance;
Confidentiality         9. The services of Consultant hereunder shall not be
exclusive, and Company may hire other consultants to perform similar or the same
services. The Consultant agrees that it will, at all times, faithfully and in a
professional manner perform all of the duties that may be reasonably required of
the Consultant pursuant to the terms of this Agreement.         10. Consultant
acknowledges and agrees that confidential and valuable information proprietary
to Company and obtained during its engagement by the Company, shall not be,
directly or indirectly, disclosed without the prior express written consent of
the Company, unless and until such information is otherwise known to the public
generally or is not otherwise secret and confidential.       Litigation and Fees
        11. Any controversy or claim arising out of or relating to this
Agreement, or breach thereof, may be resolved by mutual agreement; or if not,
shall be settled in accordance with Florida, in the courts of Palm Beach County.
The prevailing party shall be entitled, in addition to such other relief as many
be granted, to a reasonable sum for attorney’s fees.       Notices         12.
Any notice or other communication required or permitted hereunder must be in
writing and sent by either (i) certified mail, postage prepaid, return receipt
requested and first class mail, (ii) overnight delivery with confirmation of
delivery, or (iii) facsimile transmission with an original mailed by first class
mail, postage prepaid.

 



 2 

 

 



Additional Provisions         13. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
and no waiver shall constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the party making the waiver. No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by all parties.         14. This Agreement constitutes the entire
agreement between the parties and supersedes any prior agreements or
negotiations. There are no third party beneficiaries of this Agreement. This
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Florida, regardless of laws of conflicts.      
Counterparts         15. This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument

 

 3 

 

 

In Witness Whereof, the parties hereto have entered into this Agreement on the
date first written above.

 

  Cyclone Power Technologies, Inc.         By:       Frankie Fruge, President  
Date:           By:       Cayden Capital LLC     Tony Pedone its Manager   Date:
 

 

 4 

 



 